Cooper, J.,
delivered the opinion of the court.
No issue was made by the pleading touching the validity of the appointment of Hall as substituted trustee, nor that the amount claimed by him for his services as trustee was excessive, the position taken by complainant being that the trustee was entitled to nothing for his services, because he did not in fact make the sale under the deed. We therefore decline to consider and decide upon these points.
The English rule that a trustee is not entitled to compensation for executing a trust unless provided for by the parties, has not been accepted in the United States generally, nor i u *340this state. On the contrary, it is settled in this state that he is entitled to reasonable compensation. Shirley v. Shotwell, 28 Miss., 13.
The trustee here had performed some service in the execution of the trust, and for this he was entitled to compensation. Tie had also paid out money for advertisement of the notices of sale in a newspaper, and since by the terms of the deed he was authorized to so advertise, clearly he was entitled to be repaid for this outlay.

Decree affirmed.